DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0134672) in view of Suzuki. (US 2013/0113411) and further in view of Yokoyama et al. (US 20160294301)

Re Claims 1 and 9; Sato discloses an uninterruptible power supply system comprising: 
a first converter (3) configured to convert an AC voltage supplied from an AC power source (1) into a DC voltage (Par. 0047 and also see Fig. 1); 
an inverter (4) configured to convert a DC voltage into an AC voltage and supply the AC voltage to a load (6) (Par. 0047 and also see Fig. 1); 
a DC bus (Fig. 1, 13, 14 and 17) connected between the first converter (3) and the inverter (4) and configured to transmit a DC voltage; 
a bus bar (13, 14 coupled to the DC-DC converter, Fig. 1) connected to the DC bus and configured to transmit a DC voltage; 

a circuit board (not shown however implicit ) including the bus bar, 
a smoothing capacitors 15 and 16 mounted on the circuit board and electrically connected to the bus bar the bidirectional chopper (7) including a second semiconductor device (23) and a reactor(22) (Fig. 3), and the second semiconductor devices being mounted on the circuit board and connected to the bus bar. 
Sato does not disclose a second converter connected to the bus bar and configured to, if a DC voltage of the DC bus exceeds an upper limit, convert a DC voltage received from the bus bar into an AC voltage and return the AC voltage to the AC power source and the second converter including a first semiconductor device,
However Suzuki discloses a second converter (4) connected to the bus bar and configured to, if a DC voltage of the DC bus exceeds an upper limit, convert a DC voltage received from the bus bar into an AC voltage and return the AC voltage to the AC power source (Fig. 1 and Par. 0041),
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have coupled to a second converter to the device of Sato motivated by the desire to balance the flow of power in the system in order to provide the appropriate voltage require by the load to operate effectively. 


However Yokoyama discloses a circuit board (66, 67) including the bus bar (69) and a capacitor (not labeled) mounted on the circuit board (66, 67) including a terminal (43, 44, 60, 61, 62) connected to the dc bus, the bus bar being directly connected to the terminal.(the busbar is electrically connected to the terminal 5)  (Fig. 8)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied on the arrangement disclosed by Ikarashi in the device disclosed by Sato motivated by the desire to have a compact form factor for the UPS based on the circuit board so that the UPS can be easily transported. 

Re Claim 2; the combination of Sato in view of Suzuki discloses further comprising: a first electrode (the 3 nodes on the left side of the converter 4) mounted on the circuit board and connected to the first semiconductor device (401) and also connected to the AC power source (1); and a second electrode (the electrode connected to bus 4) mounted on the circuit board and connected to the second semiconductor device (Fig. 1 of Suzuki) and also connected to the power storage (8) device through the reactor (22) (Fig. 3a of Sato). 

Re Claims 5 and 10; Sato discloses An uninterruptible power supply system comprising: a first converter (3) configured to convert an AC voltage supplied from an AC power source (1) into first, second, and third DC voltages; (Par. 0047, also see Fig. 1 and also see par. 0144 which discloses the AC can supply three phase, single phase and no power)

first, second, and third DC buses (13, 14 and 17) connected between the first converter (3) and the inverter (4) and configured to transmit first, second, and third DC voltages, respectively, (Fig 1)
the first DC voltage being higher than the second DC voltage, and the third DC voltage being an intermediate voltage between the first and second DC voltages; (three phase power carries about 480-240v, no power is 0v and single phase is above 120-110v respectively)
first, second, and third bus bars (13-14 connected to the converter 7) connected to the first, second, and third DC buses, respectively, and configured to transmit first, second, and third DC voltages, respectively; (Fig. 1)
a bidirectional chopper (7) connected to the first, second, and third bus bars and configured to convert first, second, and third DC voltages received from the first, second, and third bus bars into a fourth DC voltage and supply the fourth DC voltage to a power storage device (8), during a normal time when an AC voltage is supplied from the AC power source, and convert a fourth DC voltage of the power storage device into first, second, and third DC voltages and supply the first, second, and third DC voltages to the inverter through the first, second, and third bus bars, during a power failure time when supply of an AC voltage from the AC power source is stopped; (Par. 0055) and 
a circuit board (implicit however not shown) including the first, second, and third bus bars, 
“a first smoothing capacitor 15 mounted on the circuit board and connected between the first and second bus bar”. 

the bidirectional chopper including a second semiconductor device (23 Fig. 3) and a reactor (22), the and connected to the first and second bus bars,(13 and 14) and the second semiconductor device being mounted on the circuit board and connected to the first, second, and third bus bars.  (Fig. 1)
Sato does not disclose a second converter connected to the first and second bus bars and configured to, if a DC voltage between the first and second DC buses exceeds an upper limit, convert a DC voltage between the first and second bus bars into an AC voltage and return the AC voltage to the AC power source; the second converter including a first semiconductor device first semiconductor device being mounted on the circuit board
However Suzuki discloses a second converter (4) connected to the bus bar and configured to, if a DC voltage of the DC bus exceeds an upper limit, convert a DC voltage received from the bus bar into an AC voltage and return the AC voltage to the AC power source (Fig. 1 and Par. 0041),
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have coupled to a second converter to the device of Sato motivated by the desire to balance the flow of power in the system in order to provide the appropriate voltage require by the load to operate effectively. 

The combination of Sato in view of Suzuki does not disclose the detail of the circuit board to include a terminal connected to the DC bus and the bus bar being directly connected to the terminal. 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied on the arrangement disclosed by Ikarashi in the device disclosed by Sato motivated by the desire to have a compact form factor for the UPS based on the circuit board so that the UPS can be easily transported. 

Re Claim 6; the combination of Sato in view of Suzuki discloses, further comprising: first and second electrodes (electrodes on the left side of the converter) mounted on the circuit board and connected to the first semiconductor device (10) and also connected to the AC power source (1); and third and fourth electrodes (electrodes on the right) mounted on the circuit board and connected to the second semiconductor device (which would be the device of Sato) (See Fig. 1 of Suzuki) and also connected to the power storage device (8) through the reactor (22) see Fig. 3 of Sato. 


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0134672) in view of Suzuki and further in view of Yokoyama and Nagasawa et al. (US 20160079744)

Re Claim 4; the combination of Sato in view of Suzuki discloses wherein a circuit board. The combination however does not include the circuit board includes a laminated bus bar, the laminated bus bar includes a plurality of conductor layers insulated from one another, and the plurality of conductor layers constitute the bus bar. 
However Nagasawa discloses that in power converters, the circuit board includes a laminated bus bar, the laminated bus bar includes a plurality of conductor layers insulated from one another, and the plurality of conductor layers constitute the bus bar (Par. 0009) 
Therefore it would have been obvious to one of the ordinary skill in the art the filing of the invention to have the laminated bus bar in order to measure the voltage of the bus-bars with a simple structure, while improving solderability and ensuring insulation properties can be provided.

Re Claim 8; the combination of Sato in view of Suzuki discloses wherein a circuit board.
The combination however does not include wherein the circuit board includes a laminated bus bar, the laminated bus bar includes first, second, and third conductor layers insulated from one another, and the first, second, and third conductor layers constitute the first, second, and third bus bars, respectively.
However Nagasawa discloses that in power converters, the circuit board includes a laminated bus bar, the laminated bus bar includes a plurality of conductor layers insulated from one another, and the plurality of conductor layers constitute the bus bar (Par. 0009) 
Therefore it would have been obvious to one of the ordinary skill in the art the filing of the invention to have the laminated bus bar in order to measure the voltage of the bus-bars with a .

Response to Arguments
Applicant’s arguments, see page 12, filed 08/05/2020, with respect to the rejection(s) of claim(s) 1, 5 under 35. U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokoyama.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL KESSIE/
02/11/2021
Primary Examiner, Art Unit 2836